 Case: 4:19-cr-00821-RLW Doc. #: 52 Filed: 01/12/21 Page: 1 of 12 PageID #: 137




                           UNITED STATES DISTRIC'I' COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

UNITEI) STATES OF AMERICA.                   )
                                             )
                      Plaintiff,             )
                                             )         NO. 4:19-CR-00821-RLW
                                             )
                                             )
CHARLES I,]DWARD KATES, SR.,                 )
                                             )
                      I)efendant.            )
                                             )



                                   GUILTY-PLEA AGREEMENT

        Come now the parties and hereby agree, as follows:

1.      PARTIES:

        T'he parties are the defendant Charles Edward Kates, Sr., represented   by defense counsel

Kayla   L.   Wiltiams. and the United States          of   America (hereinafter "United States" or

"Govemment"), represented by the Oifice of the United States Aftomey for the Eastem District of

Missouri. This agreement does not, and is not intended to, bind any governmental office or

agency other than the United States Attomey lor the Eastem District of      Missouri. The Court is

neither a party to nor bound by this agreement.

2.      GUILTYPLEA:

        A.     The   Plea:         Pursuant to Rule   1l(c)(l)(A), of the Federal Rules of Criminal

Procedure, in exchange for the Defendant's voluritary plea of guilty to Count One olthe Indictment,

the United States agrees to move for the dismissal as to the defendant of Count Two at the time   of

sentencing. Moreover, the United States agrees that no further federal prosecutionwill be brought


                                            Page   I of 12
Case: 4:19-cr-00821-RLW Doc. #: 52 Filed: 01/12/21 Page: 2 of 12 PageID #: 138




in this District relative to Defendant's violations of f-ederal law. known to the United States at this

time, arising out ofthe events set forth in the Indictment

       R-       'I'he Sentence:           The parties agree that the recommendations contained herein

fairly and accurately set forth some guidelines that may be applicable to this case. The parties

further agree that either party may request a sentence above or below the U.S. Sentencing

Guidelines range (combination of Total Offense Level and Criminal History Category) ultimately

determined by the Court pursuant to any chapter of the Guidelines, Title 18, United States Code,

Section 3553, or any other provision or rule of law not addressed herein. The parlies further agree

that notice ofany such request    will   be given no later than ten (10) days prior to sentencing and that

said notice shall specify the legal and iactual bases for the       request. The parties understand that

the Court is neither a party to nor bound by the Guidelines recommendations agreed to in this

document.

3.     ELEMENTS:

       As to Count One, the Defendant admits to knowingly violating Title 18, United States

Code, Section 922(9)(1), and admits there is a factual basis for the plea and further fully

understands that the elements     olthe crime are as follows:

       (D       The Defendant had been convicted of a crime punishable by imprisonment for a

                term exceeding one year;

        (iD     l'he Defendant, thereafter, knowingly possessed         a   firearm,

        (iii)   At the time the defendant knowingly            possessed a firearm, he knew he had been

                convicted ola crime punishable by imprisonment for more than one year; and




                                                Page 2   of   12
Case: 4:19-cr-00821-RLW Doc. #: 52 Filed: 01/12/21 Page: 3 of 12 PageID #: 139




          (iv)   The firearm was transported across a state line at some point during or before the

                 Defendant's possession of it.

{         FACTS:

          The parties agree that the lacts in this case are as follows and that the United States would

prove these facts beyond a reasonable doubt if the case were to go to           trial.   These lacts may be

considered as relevant conduct pursuant to Section 1B1.3:

          As to Count One, on April 13, 2019, officers of the St. Louis Metropolitan Police

Department responded to a call of a man passed out in his vehicle within the Eastern District            of

Missouri. Police arrived     on the scene to find Charles Edward Kates, Sr., passed out in the     driver's

seat   ofa car, with the car stationary in the left tum lane ofan intersection. A handgun sat in plain

view on his lap.

          Police woke Kates, who opened the door for       police.   Police seized a Taurus make, model

G2C, 9mm semiautomatic handgun. The handgun was loaded with ten rounds in the magazine

and one round in the    chamber. Kates was       arrested and later released.

          As to Count Two, on August 13, 2019, police served a search warrant at Kates's home, in

St. Louis City, within the Eastem District of Missouri, in relation to an investigation pending

involving Kates's son, Charles Edward Kates,         Jr.   During the course of that search, Kates, Sr.,

was found lying on the bed in his     room.    Undemeath his mattress, police found a Ruger make,

SR40C model, .40 caliber semi-automatic handgun loaded with 13 rounds of ammunition in the

magazite and one round in the chamber.

          During the search, police found two additional weapons not attributable to Kates, Sr.

Undemeath the couch on which police found Kates, Jr., police found an Anderson Manufacturing


                                              Page 3   of 12
Case: 4:19-cr-00821-RLW Doc. #: 52 Filed: 01/12/21 Page: 4 of 12 PageID #: 140




make, AM- l 5 model, .300 BLK caliber semiautomatic firearm, loaded with seven rounds of

ammunition. This firearm      belonged to, and was in the possession of, Kates,   Jr.   In the basement,

police found a rusted rifle of unknown make and unknown           model. It was later   determined this

rusted   rifle did not meet the definition of firearm of l8 U.S.C. $ 921.

         The handgun seized    April 13,2019, and the handgun seized from under the mattress of

Kates, Sr., on August 13, 2019, were each determined by an expert firearms examiner to have been

manufactured outside the State of Missouri, and, therefore, each handgun had been transported

across state lines and    in interstate corlmerce prior to or during Defendant's possession.       Each

handgun can expel a projectile by the action ofan explosive and is, therefore, a "firearm" as defined

under federal law.

         Prior to April 13,2019, Defendant was convicted ofat least one felony crime punishable

by imprisonment for a term exceeding one year. At the time Defendant possessed the
aforementioned firearms, he knew he had been convicted of a crime punishable by a term of

imprisonment exceeding one year.

5.       STATUTORYPENALTIES:

         As to Count One, the Defendant fully understands that the maximum possible penalty

provided by law for the crime to which the Delendant is pleading guilty is imprisonment of not

more than ten years, a fine of not more than $250,000, or both such imprisonment and         fine.   The

Court also may impose a period of supervised release ofnot more than three years.

         In certain situations under l'itle 18, United      States Code, Section 924(e)(Armed Career

Criminal), Defendant may be subject to    a   mandatory minimum sentence of imprisonment of flfteen

(15) years and a maximum ollif-e, a fine of not more than $250,000, or both such imprisonment


                                               Page 4 o1'   l2
Case: 4:19-cr-00821-RLW Doc. #: 52 Filed: 01/12/21 Page: 5 of 12 PageID #: 141




and fine, and a term ofsupervised release   ofnot more than five years. 'fhe Defendant is pleading

guitty with full knowledge ofthese possibilities, has discussed these possibilities with counsel and

will not be able to withdraw   the guilty plea   ifthe Cou(      determines the foregoing statute applies to

Defendant's sentence.

6.     U.S. SENTENCING GUIDELINES: 2018 MANUAL

       The Del'endant understands that this offense is affected by the U.S. Sentencing Guidelines

and the actual sentencing range is determined by both the Total Offense l,evel and the Criminal

History Category. 'l'he parties agree that the lollowing are the U.S. Sentencing Guidelines Total

Offense Level provisions that apply.

       A.      Chapter 2 Offense Conduct:

               i.       Base Offense    Level:     As to Count One, the parties agree that the Base

Offense Level is found in Section 2K2.1(a) and depends on, among other things, the nature             of

the Defendant's criminal history and the characteristics of the          firearm. '[he Base   Offense Level

may also be determined under Section 48 1.4        il   Defendant is determined to be an Armed Career

Criminal.

               ii.      SpecificC)ffenseCharactcristics:                The parties agree that the following

Specific Offense Characteristics apply: none known at this trme

       ts.     Charr ter 3 Adiustments:

                        Acceptancc of lLcsponsibilitr'; 1-he parlics lcconrnrcr.td that t\\-o le\cls

should be deducted pursuant to Sentencing Guidelines Section 3E1.1(a) because Defendant has

clearly demonstrated acceptance of responsibility.               lf   the deduction pursuant to Sentencing

Guidelines Section 3El.l(a) is applied, and        if   Defendant is otherwise eligible, then the United


                                             Page 5      of 12
 Case: 4:19-cr-00821-RLW Doc. #: 52 Filed: 01/12/21 Page: 6 of 12 PageID #: 142




States moves      to deduct one additional level pursuant to           Sentencing Guidelines Section

3E I .1(b)(2), because Defendant   timely notihed authorities ofthe intention to enter   a plea   ofguilty,

thereby permitting the United States to avoid preparing for trial and permitting the Couft to allocate

its resources efficiently.

         The parties agree that   if Defendant   does not abide by   all of the agreements made within

this document, Defendant's failure to comply is grounds for the loss ofacceptance ofresponsibility

pursuant to Sentencing Guidelines Section         3E1.1. The parties further agree that     Defendant's

eligibility for a reduction pursuant to Sentencing Guidelines Section 3El.l is based upon               the

information known at the present time and that any actions of Defendant which occur or which

become known       to the United States subsequent to this agreement and are inconsistent with

Defendant's acceptance       of responsibility including, but not limited to criminal conduct,          are

grounds for the loss of acceptance of responsibility pursuant to Sentencing Guidelines Section

3El.l.     In any event, the parties agree that all of the remaining provisions of this       agreement

remain valid and in full force and effect.

         C.      Estimatcd 'I'otal Offensc Level:      'l'he parlies agree that the Total Olfense Level


will   depend on the Base Oflense Level determined pursuant to Section 2K2.1 (a), along with other

relevant factors stated above, unless Defendant is an Armed Career       Criminal. Depending        on the

underlying offense and Defendant's criminal history, Defendant could be an Armed Career

Criminal pursuant to Title I 8, United States Code, Section 924(e) and Section 48 I .4. Ifthe Court

finds Defendant is an Armed Career Criminal, the Total Offense Level may be higher and the

Criminal History Category may be as high as Category            VI.    Defendant has discussed these




                                             Page 6   of   12
 Case: 4:19-cr-00821-RLW Doc. #: 52 Filed: 01/12/21 Page: 7 of 12 PageID #: 143




possibilities with defense counsel. Both parties reserve the right to argue that the Defendant is

or is not an Armed Career Criminal.

          I).      Criminal Histo         The determination of the Defendant's Criminal Historv

Category shall be left to the     Court. Either party may        challenge, before and at sentencing, the

finding of the Presentence Report as to the Defendant's criminal history and the applicable

category. The Defendant's criminal history is known to the Defendant and is substantially

available in the Pretrial Services Report.

         E.        Effect of Parties' U. S. Sentencins Guidelines Analvsis: The pafiies agrec that the

Cou(    is not   bouid by the Guidelines analysis agreed to herein. The parties may not have foreseen

all applicable Guidelines. The Court may, in its discretion, apply or not apply any Guideline

despite the agreement herein and the parlies shall not be pcrmitted to withdraw from the plea

agreement.

7.       WAIVER OF APPEAL AND POST.CONVICTION RIGHTS:

         A.        Apneal:     The Defendant has been fully apprised by defense counsel of the

Defendant's rights concerning appeal and fully understands the right to appeal the sentence under

Title   18, United States Code, Section 3742.

                    l      Non-Sentencinglssues:'l'he parties waive all rights to appeal all non-

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions, discovery and the guilty plea.

                    ll.    Scntencing lssues:     In the event the Court accepts the plea and, alter

determining a Sentencing Guidelines range, sentences the Defendant within or below that range,

then, as part of this agreement, the Defendant hereby waives all rights to appeal all sentencing


                                                Page 7   of'l2
 Case: 4:19-cr-00821-RLW Doc. #: 52 Filed: 01/12/21 Page: 8 of 12 PageID #: 144




issues other than Criminal   History. Similarly,   the United States hereby waives all rights to appeal

all sentencing issues other than Criminal History, provided the Court           accepts the plea and

sentences the Defendant   within or above the determined Sentencing Guidelines range.

       B.       Habeas    Corpus: 'l'hc I)ef'endant      agrees   to waive all rights to   contest the

conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,

United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective

assistance of counsel.

       C.       Rieht to Records: The Defendant rvaives all ri ghts, whether asserted directly or

by a representative, to request from any department or agency of the United States any records

pertaining to the investigation or prosecution ofthis case, including any records that may be sought

under the Freedom of lnformation Act, Title 5, United States Code, Section 522, or the Privacy

Act, Title 5, United States Code, Section 552(a).

8.     OTHER:

       A.       Disclosures Required bv thc United States Probation          Officet   The Defendant

agrees to   truthtully complete and sign lbrms as required by the United States Probation Olfice

prior to sentencing and consents to the release olthese forms and any supporting documentation

by the United States Probation Office to the United States.

       B.       (livil or Administratiyc Actions not Barrctl Effect on Other Governmental

Aqencies: Nothing contained herein limits the rights and authority of the United         States to take

any civil, tax. immigratiorVdeporlation or administrative action against the Defendant.

       C.       Surlen,iscd Relcase: Pursuant to any supcrvised release term, the Courl will

imposc standard conditions upon the Dcf'cndant and may in.rpose spccial conditions related to the


                                            I)age 8   ol'12
Case: 4:19-cr-00821-RLW Doc. #: 52 Filed: 01/12/21 Page: 9 of 12 PageID #: 145




crime Defendant committed. These conditions will be restrictions on the Defendant to which the

Defendant will be required to adhere. Violation ofthe conditions of supervised release resulting

in revocation may require the Delendant to serve a term of imprisonment equal to the length ofthe

term of supervised release, but not greater than the term set forlh in Title 18, United States Code,

Section 3583(e)(3), without credit for the time served after release. The Defendant understands

that parole has been abolished.

       D.       Mandatory SDecial Assessmcnt:                 This offense is subject to the provisions ofthe

Criminal Fines Improvement Act of 1987 and the Court is required to impose a mandatory special

assessment   of $ 100 per count for   a   total of $ 100, which the Defendant agrees to pay at the time of

sentencing. Money paid by the Defendant toward any restitution or fine imposed by the Court

shall be first used to pay any unpaid mandatory special assessment.

       E.       Possibilitv of Detention: 'l he Defendant ma y be subject to immediate detention

pursuant to the provisions of   Title     18, United States Code, Section 3143.

       F.       Fines and Costs of Incarceration and Supervision: The Court ma y impose a

fine, costs ofincarceration, and costs ofsupervision. The Defendant agrees that any fine imposed

by the Court will be due and payable immediately.

       G.       Forfeiture: The l)efendanl          a grees    to lbrf-eit all o1'the Defendant's intercst in all

items seized by law-enforcement oificials during the course                    of their investigation.      The

Defendant admits that all United States currency, weapons, property, and assets seized by law

enforcement officials during their investigation constitute the proceeds olthe defendant's illegal

activity, were commingled with illegal proceeds, or were used to facilitate the illegal activity.

The Defendant agrees to execute any documents and take all steps needed to transfer title or


                                                 Page 9   of   12
Case: 4:19-cr-00821-RLW Doc. #: 52 Filed: 01/12/21 Page: 10 of 12 PageID #: 146




ownership of said items to the United States and to rebut the claims of nominees and/or alleged

third party owners. The Defendant further agrees that said items may be disposed of by law

eniorcement officials in any manner.

9.         ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

           In pleading guilty, the Defendant acknowledges, fully understands and hereby waives his

rights, including but not limited to: the right to plead not guilty to the charges; the right to be tried

by   a   jury in a public and speedy trial; the right to file pretrial motions, including motions to

suppress or exclude evidence; the right at such            trial to a presumption of irurocence; the right to

require the United States to prove the elements of the offenses charged against the Defendant

beyond a reasonable doubt; the right not to testify; the right not to present any evidence; the right

to be protected from compelled self-incrimination; the right at trial to confront and cross-examine

adverse witnesses; the right to testify and present evidence and the right to compel the attendance

ofwitnesses.          The Defendant hrther understands that by this guilty plea, the Defendant expressly

waives all the rights set forth in this paragraph.

           The Defendant fuIly understands that the Defendant has the right to be represented by

counsel, and ifnecessary, to have the Court appoint counsel at trial and at every other stage          ofthe

proceeding. The Defendant's counsel has explained these rights and the consequences of the

waiver of these        rights.   The Defendant fully understands that, as a result of the guilty plea, no

trial will, in fact, occur and that the only action remaining to be taken in this case is the imposition

ofthe     sentence.

           The Defendant is fully satisfied with the representation received from defense counsel.

The Defendant has reviewed the United States' evidence and discussed the United States' case and



                                                 I')age   l0 of   12
Case: 4:19-cr-00821-RLW Doc. #: 52 Filed: 01/12/21 Page: 11 of 12 PageID #: 147




all possible      defenses and defense witnesses        with delense counsel. Defense counsel          has

completely and satisfactorily explored all areas which the Defendant has requested relative to the

United States' case and any defenses.

10.      VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

         This document constitutes the entire agreement between the Defendant and the United

States, and no other promises or inducements have been made, directly or indirectly, by any agent

of the United States, including any Department of Justice attomey, conceming any plea to be

entered in this    case. In addition, the Defendant      states that no person has, directly or indirectly,

threatened or coerced the Defendant to do or refrain from doing any'thing in connection with any

aspect   olthis   case, including entering a plea   of guilty.

         The Def'endant acknowledges having voluntarily entered into both the plea agreement and

the guilty   plea.     The Defendant further acknowledges that this guilty plea is made of the

Defendant's orm lree will and that the Defendant is, in fact, guilty.

11.      CONSEOUENCES OF POST-PLEA MISCONDUCT:

         After pleading guilty and before sentencing, if Defendant commits any crime, other than

minor traffic offenses, violates any conditions of release that results in revocation, violates any

term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful

information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

option, may be released from its obligations under this agreement. The United States may also,

in its discretion, proceed with this      agreement and may advocate for any sentencing position

supported by the facts, including but not limited to obstruction ofjustice and denial ofacceptance

of responsibility.


                                              Page 11 of 12
Case: 4:19-cr-00821-RLW Doc. #: 52 Filed: 01/12/21 Page: 12 of 12 PageID #: 148
